184 F.2d 186
John Speed ELLIOTT, etc., et al., Appellants,v.Guy A. THOMPSON, Trustee, Missouri-Pacific Railroad Company, Debtor.
No. 14024.
United States Court of Appeals Eighth Circuit.
September 5, 1950.

Appeal from the United States District Court for the Eastern District of Missouri.
Forest P. Tralles, Fred J. Hoffmeister, Carroll C. Gilpin, all of St. Louis, Mo., Willard P. Scott, New York City, Carl H. McClure, III, New Rochelle, N. Y. and DeLancey C. Smith, San Francisco, Cal., for appellants.
Russell L. Dearmont, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.